Notice of Allowability
This office communication is in response to an RCE filed on 04/26/2022. Claims 1-21 are allowed. 

Response to Arguments 
This communication warrants No Examiner's Reason for Allowance, applicant's reply & Amendments make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Page 9-15, filed  04/26/2022 and proposed amendments below,   as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney James J Livingston Reg. 55394

The application is amended as follows:



1. 	(Currently Amended) A method of receiving an event notification message of a home device by a mobile terminal in a home network system, the method comprising:
transmitting, to a push server, information indicating an event that a notification is requested by the mobile terminal among a plurality of events in the home device;
receiving a push message from the push server based on generation of the event on the home device, wherein the push message includes resource information on the home device in which the event is generated, and wherein the resource information is obtained by the push server, when an application of the mobile terminal is not executed;
executing the application of the mobile terminal based on the receiving the push message; 
transmitting, to the home device, first information indicating that the application is being executed; and
receiving a second information including the event notification message related to the event directly from the home device which identifies that the application is being executed in the mobile terminal[[;]]




2. 	(Cancelled) 

3. 	(Previously Presented) The method of claim 1, further comprising displaying an icon that is controlled based on the second information related to the event from the home device, when the application of the mobile terminal is executed.

4. 	(Cancelled) 

5. 	(Original) The method of claim 1, 
wherein the push message includes at least part of information included in the event notification message, and 
wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message.

6. 	(Currently Amended) An apparatus for receiving an event notification message of a home device by a mobile terminal in a home network system, the apparatus comprising:
a communication circuit; and
at least one processor configured to:
transmit, via the communication circuit, to a push server, information indicating an event that a notification is requested by the mobile terminal among a plurality of events in the home device,
receive a push message including resource information on the home device based on generation of the event on the home device, wherein the resource information is obtained by the push server, when an application of the mobile terminal is not executed, 
execute the application of the mobile terminal based on receiving the push message, 
transmit, to the home device, first information indicating that the application is being executed, and 
receive a second information including the event notification message related to the event directly from the home device which identifies that the application is being executed in the mobile terminal




7. 	(Cancelled) 

8. 	(Previously Presented) The apparatus of claim 6, further comprising displaying an icon that is controlled based on the second information related to the event from the home device, when the application of the mobile terminal is executed.

9. 	(Cancelled) 

10. 	(Original) The apparatus of claim 6, 
wherein the push message includes at least part of information included in the event notification message, and 
wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message.

11. 	(Currently Amended) A method transmitting an event notification message of a home device by the home device in a home network system, the method comprising:
detecting an event;
transmitting, through a push server, a push message including resource information of a generated event, to a mobile terminal, when an application of the mobile terminal is not executed, wherein the resource information of the generated event is provided to the mobile terminal to execute the application; 
 receiving, from the mobile terminal, a first information indicating that the application is being executed; and
after identifying, based on the first information, that the application is being executed, transmitting a second information including the event notification message related to the generated event directly to the mobile terminal


12. 	(Cancelled) 

13. 	(Original) The method of claim 11, wherein the resource information on the home device, in which the event is generated, includes a uniform resource identifier (URI) of the home device.

14. 	(Original) The method of claim 11, wherein the resource information on the home device, in which the event is generated, includes an identifier indicating a type of the event of the home device.

15. 	(Currently Amended) An apparatus for transmitting an event notification message of a home device by the home device in a home network system, the apparatus comprising:
a communication circuit; and
at least one processor configured to: 
detect an event, 
transmit, through a push server, a push message including resource information of a generated event, to a mobile terminal, when an application of [[a]] the mobile terminal is not executed, wherein the resource information of the generated event is provided to the mobile terminal to execute the application,
receive, from the mobile terminal, a first information indicating that the application is being executed, and 
after identifying, based on the first information, that the application is being executed, transmit a second information including the event notification message related to the generated event directly to the mobile terminal


16. 	(Cancelled) 

17. 	(Original) The apparatus of claim 15, wherein the resource information on the home device, in which the event is generated, includes a uniform resource identifier (URI) of the home device.

18. 	(Original) The apparatus of claim 15, wherein the resource information on the home device, in which the event is generated, includes an identifier indicating a type of the event of the home device.

19. 	(Currently Amended) A method of receiving an event notification message 
receiving, from a mobile terminal, an event that a notification is requested among events in a home device;
receiving an event message including resource information of the event on the home device, from the home device;
converting the event message into a push message including the resource information of the event, wherein the resource information is obtained by a push server, when an application of a mobile terminal is not executed; and
transmitting the push message to the mobile terminal to cause the mobile terminal to execute [[an]] the application;
executing, by the mobile terminal, the application of the mobile terminal based on receiving the push message;
transmitting, by the mobile terminal, to the home device, first information indicating that the application is being executed; and
receiving by the mobile terminal, second information including the event notification message related to the event directly from the home device which identifies that the application is being executed in the mobile terminal



20. 	(Currently Amended) A system for receiving an event notification message system comprising:
a push server comprising:
a first receiver[[;]],
a first transmitter [[;]] ,and
a first processor, 
wherein the  first processor is configured to:
receive, through  first receiver, an event that a notification is requested among events in a home device,
receive, through the first receiver, an event message including resource information based on generation of the event on the home device, from the home device,
convert the event message into a push message including the resource information of the event, wherein the resource information is obtained by the push server, when an application of a mobile terminal is not executed, and
transmit, through the first transmitter, the push message to [[a]] the mobile terminal to the application [[;]] , and



the mobile terminal comprising:
a second transmitter, 
a second receiver, and 
a second processor, 
wherein the second processor is configured to:
execute the application of the mobile terminal based on receiving the push message,
transmit, through the second transmitter, to the home device, first information indicating that the application is being executed, and
receive, through the second receiver, second information including the event notification message related to the event directly from the home device which identifies that the application is being executed in the mobile terminal.

21. 	(Currently Amended) The system of claim 20, 

wherein the push message includes at least part of information included in the event notification message, and 
wherein the event notification message includes both the at least part of information included in the push message and other information which is not included in the push message.

	













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445